Exhibit 10.1

SUPPLEMENTAL AGREEMENT

This Supplemental Agreement (the “Agreement”), dated as of September 18, 2015,
is entered into by and between Medbox, Inc., a Nevada corporation (the
“Company”) and the YA Global Master SPV, Ltd. (the “Purchaser”).

BACKGROUND

 

(A) On September 19, 2014, the Company and the Purchaser entered into a
Securities Purchase Agreement (as amended, modified, or supplemented from time
to time, the “Securities Purchase Agreement I”), pursuant to which the Company
agreed to issue and sell to the Purchaser, and the Purchaser agreed to purchase
from the Company, certain Debentures for an aggregate subscription amount of
$2,500,000, on the terms and conditions set forth therein.

 

(B) In connection with Securities Purchase Agreement I, the Company issued to
the Purchaser six separate warrants to purchase additional shares of Common
Stock of the Company as set forth on Exhibit A attached hereto (the “Initial
Warrants”).

 

(C) On August 20, 2015, the Company and the Purchaser entered into a Securities
Purchase Agreement (as amended, modified, or supplemented from time to time, the
“Securities Purchase Agreement II”), pursuant to which the Company agreed to
issue and sell to the Purchaser, and the Purchaser agreed to purchase from the
Company, certain Debentures for an aggregate subscription amount of $1,500,000,
on the terms and conditions set forth therein.

 

(D) On August 24, 2015, at the First Closing, the Purchaser subscribed for
$400,000 in Principal Amount of Debentures for a Subscription Amount of
$400,000.

 

(E) Pursuant to the Securities Purchase Agreement II the Second Closing for
$400,000 in Principal Amount of Debentures is to take place within two (2) days
of the Filing Date (as defined in Securities Purchase Agreement II), subject to
the satisfaction of the closing conditions set forth therein.

 

(F) The parties now wish to enter into this Agreement in order to (i) increase
the Principal Amount of Debentures to be issued and sold to the Purchaser by
$200,000, which shall be sold in two closings, the first one for $100,000 of
Principal Amount of Debentures to take place within two Trading Days of the date
hereof, and the second closing for $100,000 of Principal Amount of Debentures to
take place simultaneously with the Second Closing, and (ii) amend the exercise
price of the Initial Warrants and enter into an agreement regarding the
Purchaser’s exercise of such Initial Warrants.



--------------------------------------------------------------------------------

AGREED TERMS

 

1. Definitions and interpretation

 

1.1 Capitalized terms not otherwise defined herein shall have the meanings set
forth in Securities Purchase Agreement II.

 

1.2 The definition of the terms “Debentures” and “Warrants” as used in
Securities Purchase Agreement II shall be deemed to include the Debentures and
Warrants, respectively, issued to the Purchaser hereunder.

 

2. Modification to the closings

2.1 Purchase. In addition to the commitment to purchase Debentures with an
aggregate Principal Amount of up to $1,500,000 made by the Purchaser under
Securities Purchase Agreement II, the Purchaser shall purchase Debentures with
an aggregate Principal Amount of up to an additional $200,000. The purchase will
occur in two Tranches, with the first Tranche of $100,000 being closed within
two (2) Trading Days of the execution of this Agreement (the “First Supplemental
Closing”). The second Tranche will be for $100,000 and will occur within two
(2) days of the Filing Date and simultaneously with the Second Closing (the
“Second Supplemental Closing”). Purchaser shall not be required to fund either
of the First Supplemental Closing or the Second Supplemental Closing if the
Company is in default of any Debentures or the Equity Conditions (as defined in
the Debentures) are not met on the Closing Date for each such Tranche.

2.2 Closing. Upon the terms and subject to the conditions set forth herein and
in Securities Purchase Agreement II, (i) on the Closing Date with respect to the
First Supplemental Closing, the Company agrees to sell, and the Purchaser agrees
to purchase, a Debenture with an aggregate Principal Amount of $100,000, for a
Subscription Amount equal to $100,000, and (ii) on the Closing Date with respect
to the Second Supplemental Closing, the Company agrees to sell, and the
Purchaser agrees to purchase, a Debenture with an aggregate Principal Amount of
$100,000, for a Subscription Amount equal to $100,000. Each Closing shall occur
at the offices of Company Counsel or such other location as the parties shall
mutually agree upon the satisfaction of the covenants and conditions set forth
in Sections 2.3 and 2.4 below for each such Closing. At each such Closing, the
Purchaser shall deliver to the Company, via wire transfer, immediately available
funds equal to the Purchaser’s Subscription Amount (less a commitment fee in the
amount of 5% of the Principal Amount of the Debentures purchased at each
Closing, payable as set forth in Section 5.2 of Securities Purchase Agreement
II), and the Company shall deliver to the Purchaser its Debenture and Warrants,
as determined pursuant to Section 2.3(a) below, and the Company and the
Purchaser shall deliver the other items set forth in Section 2.3 below
deliverable at such Closing.

2.3 Deliveries.

(a) On or prior to the Closing Date with respect to each of the First
Supplemental Closing and the Second Supplemental Closing (except as noted), the
Company shall deliver or cause to be delivered to the Purchaser the following:

(i) as to the First Supplemental Closing, this Agreement duly executed by the
Company;

(ii) a Debenture with a principal amount equal to the Purchaser’s



--------------------------------------------------------------------------------

Principal Amount as to the applicable Closing, registered in the name of such
Purchaser, which in the case of the Second Supplemental Closing shall be
combined with the Debenture issuable at the Second Closing; and

(iii) Warrants registered in the name of such Purchaser to purchase such number
of Shares as is equal to the Purchaser’s Principal Amount as to the applicable
Closing divided by the Reference Price, at an Exercise Price (as defined in the
Warrants) equal to such Reference Price, and an expiration date 3 years from the
issuance date of such Warrants.

(b) On or prior to the Closing Date with respect to each of the First
Supplemental Closing and the Second Supplemental Closing (except as noted), the
Purchaser shall deliver or cause to be delivered to the Company, as applicable,
the following:

(i) as to the First Supplemental Closing, this Agreement duly executed by such
Purchaser; and

(ii) the Purchaser’s Subscription Amount (disbursed as set forth in the
applicable Closing Statement) as to the applicable Closing by wire transfer to
the account specified in writing by the Company.

2.4 Closing Conditions.

(a) The obligations of the Company hereunder in connection with each of the
First Supplemental Closing and the Second Supplemental Closing are subject to
the following conditions being met:

(i) the accuracy in all material respects on the applicable Closing Date of the
representations and warranties of the Purchaser contained herein and in
Securities Purchase Agreement II (unless as of a specific date therein in which
case they shall be accurate as of such date);

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed herein and in Securities Purchase Agreement II at or prior to the
applicable Closing Date shall have been performed; and

(iii) the delivery by the Purchaser of the items set forth in Section 2.3(b) of
this Agreement.

(b) The obligations of the Purchaser hereunder in connection with each of the
First Supplemental Closing and the Second Supplemental Closing are subject to
the following conditions being met:

(i) the Company shall have filed the Supplemental Agreement 8-K, and the
Prospectus Supplement shall have been filed with the Commission and shall be in
effect and available for the resale by the Purchaser of all the shares
underlying the Initial Warrants, as amended hereunder;



--------------------------------------------------------------------------------

(ii) The Company shall have executed and delivered to the Purchaser the Global
Warrant Amendment (as defined below);

(iii) the accuracy in all material respects when made and on the applicable
Closing Date of the representations and warranties of the Company contained
herein and in Securities Purchase Agreement II (unless as of a specific date
therein);

(iv) all obligations, covenants and agreements of the Company required to be
performed hereunder and in Securities Purchase Agreement II at or prior to the
applicable Closing Date shall have been performed;

(v) the delivery by the Company of the items set forth in Section 2.3(a) of this
Agreement;

(vi) there is no existing Event of Default (as defined in the Debentures) and no
existing event which, with the passage of time or the giving of notice, would
constitute an Event of Default;

(vii) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

(viii) from the date hereof to the applicable Closing Date, trading in the
Common Stock shall not have been and remain suspended by the Commission or the
Company’s principal Trading Market and, at any time prior to the applicable
Closing Date, trading in securities generally as reported by Bloomberg L.P.
shall not have been and remain suspended or limited, or minimum prices shall not
have been established on securities whose trades are reported by such service,
or on any Trading Market, nor shall a banking moratorium have been declared and
remain in place either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the applicable Closing; and

(ix) with respect to the Second Supplemental Closing, the Company shall have
completed the increase of its authorized capital stock to at least 400,000,000
shares of Common Stock and a certificate of amendment to its certificate of
incorporation shall have been filed with and approved by the Nevada Secretary of
State.

 

3. Amendment and Exercise of the Initial Warrants

3.1 Amendments to the Initial Warrants. The Exercise Price of each of the
Initial Warrants shall be reduced to $0.06 per share, effective as of the date
hereof. The terms of the Initial Warrants shall otherwise remain unchanged. The
Company shall promptly execute and deliver a global warrant amendment in the
form set out on Exhibit B attached hereto (the “Global Warrant Amendment”)
certifying that from and after the date hereof, the Exercise Price of each of
the Initial Warrants shall be $0.06 per share.



--------------------------------------------------------------------------------

3.2 Prospectus Supplement. As soon as practicable (but, in any event, within 2
Trading Days) after the execution of this Agreement, the Company shall file a
prospectus supplement (the “Prospectus Supplement”) to the prospectus
accompanying the registration statement filed with the Commission (No.
333-203299) in connection with Securities Purchase Agreement I, to update such
prospectus for reduction of the Exercise Price of the Initial Warrants as set
forth herein.

3.3 Obligation to Exercise. The Purchaser shall exercise all of the Initial
Warrants on a cash basis (a total of 2,291,832 shares at $0.06 per share for
proceeds to the Company of $137,509) within three (3) Trading Days of the filing
of an 8-K fully disclosing the material terms and conditions of this Agreement
(the “Supplemental Agreement 8-K”) and the filing of the Prospectus Supplement
with the Commission and the Prospectus Supplement shall be in effect and
available for the resale by the Purchaser of all the shares underlying the
Initial Warrants, as amended hereunder.

 

4. Other Covenants and Waivers

 

4.1 Notwithstanding Section 4.8 of the Securities Purchase Agreement II, the
Company shall use the proceeds from the Debentures to be issued and sold at the
First Supplemental Closing and the Second Supplemental Closing for working
capital and general and administrative expenses of the Company.

 

4.2 The Company represents and warrants that as of the date hereof no Event of
Default under the Transaction Documents exist. The Purchaser has not waived, is
not by this Agreement waiving any Events of Default which may be continuing on
the date hereof or any Events of Default which may occur after the date hereof,
and the Purchaser reserves the right, in its discretion, to exercise any or all
of its rights and remedies under the Transaction Documents as a result of any
Events of Default, which may be continuing on the date hereof or any Event of
Default which may occur after the date hereof.

 

5. Representations and warranties

 

5.1 The Company represents and warrants to the Purchaser as of the date of this
Agreement that:

 

  (a) it has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement;

 

  (b) it has taken all necessary corporate actions to authorize the execution,
delivery and performance of this Agreement and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith;

 

  (c) the obligations assumed by the Company in this Agreement are legal, valid,
and enforceable obligations binding on it in accordance with its terms; and

 

  (d) the Equity Conditions (as defined in the Debentures) (other than condition
(e) set forth in the definition thereof) are met.



--------------------------------------------------------------------------------

6. Counterparts and delivery

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party, it being understood that the parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

7. Governing law

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York, without regard to the
principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under the Securities Purchase Agreement II and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Holder have caused this Supplemental
Agreement to be signed by their duly authorized officers.

 

MEDBOX, INC. By:   /s/ C. Douglas Mitchell   Name: C. Douglas Mitchell   Title:
Chief Financial Officer YA GLOBAL MASTER SPV, LTD. By:   Yorkville Advisors
Global, LP Its:   Investment Manager By:   /s/ David Gonzalez   Name: David
Gonzalez   Title: General Partner and Member



--------------------------------------------------------------------------------

EXHIBIT A

WARRANTS

 

1. Warrant No. YA1 dated January 28, 2015 granting YA Global the right to
purchase 18,038 shares of the Company’s common stock at an exercise price of
$5.544;

 

2. Warrant No. YA2 dated February 13, 2015 granting YA Global the right to
purchase 57,870 shares of the Company’s common stock at an exercise price of
$1.728;

 

3. Warrant No. YA3 dated April 3, 2015 granting YA Global the right to purchase
181,159 shares of the Company’s common stock at an exercise price of $1.656;

 

4. Warrant No. YA4 dated April 27, 2015 granting YA Global the right to purchase
90,579 shares of the Company’s common stock at an exercise price of $1.10;

 

5. Warrant No. YA5 dated May 15, 2015 granting YA Global the right to purchase
200,000 shares of the Company’s common stock at an exercise price of $0.75;

 

6. Warrant No. YA6 dated June 12, 2015 granting YA Global the right to purchase
1,744,186 shares of the Company’s common stock at an exercise price of $0.43;



--------------------------------------------------------------------------------

EXHIBIT B

GLOBAL WARRANT AMENDMENT